DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the tongue-shaped piece portion is provided in a plural on the continuous part in the first direction.” It is not understood how a single portion can be provided “in a plural.” Moreover, it is not understood how the tongue-shaped piece portion can be provided in a direction. Physical structures do not themselves have directions because they exist as three-dimensional structures extending in all directions. 
Further, the claim recites “the sealing member is disposed in contact with the coupling part for each of the plurality of flow paths.” The claim has not recited a coupling part for each flow path, and thus it is not understood whether there is intended to be a single coupling part or more than one coupling parts. Further, only a single sealing member has been recited, and thus it is not clear whether a single sealing member or more than on sealing member is intended to be claimed. Correction is required.
Because claims 2-12 and 14 depend from claim 1, they are also rejected on this basis. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the rib is respectively disposed on in a direction. Clarification is required. 
Because claim 10 depends from claim 4, it is also rejected on this basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonian et al. (8,141,700).

Regarding claim 1, Simonian teaches a connector, comprising: 
a first member (fig. 2, item 10) in which a plurality of flow paths is provided (see fig. 2, note that several portions of first member can be said to have distinct flow paths); 
a second member (fig. 2, all members not part of first member) in which a plurality of flow paths connected to the flow paths of the first member is provided (see fig. 2, note that several portions of the second member could be said to have distinct flow paths); and 
a sealing member (fig. 2, item 76), being disposed between the first member and the second member, having elasticity (see fig. 2), and being configured to prevent leakage of fluid from between the plurality of flow paths in a state where the first member and the second member are connected (see fig. 2); 
wherein the second member includes a coupling part (fig. 2, portion of second member radially inward from opening portion of first member), coupled to the first member , and the coupling part is provided so that the plurality of  flow paths of the the plurality of flow paths of the first member 
the sealing member is disposed in contact with the coupling part for each of the plurality of flow paths 
the second member further includes: 
a continuous part (fig. 2, item 64/74 and wall from which item 62 extends), continuously provided along a first direction (fig. 2, vertical on page) in which the flow path is arranged and being projected in a second direction (fig. 2, outwardly on page in horizontal) orthogonal to the first direction (see fig. 2, note that wall with 62 extends in the first, flow-path direction while also projecting at 64 in the second direction), and 
a tongue-shaped piece portion (fig. 2, item 62), having a tongue-shaped piece form and being extended in a third direction which is a direction toward the first member (see fig. 2, note that the third direction is being defined as inwardly in the horizonal on page), in a state were the first member and the second member are connected (see fig. 2); 
the continuous part projected in a vicinity of the sealing member so that a side end of the continuous part is an outermost side of the connector in the second direction (see fig. 2, note that continuous member is projected at 64/74 in the vicinity of the sealing member, and the portion of the continuous member with the corner toward the outside of the connector is an outermost side); and 
the tongue-shaped piece portion includes an engaging portion that engages with the first member in a vicinity of a distal end in the third direction (see fig. 2); 
the tongue-shaped piece portion is provided in plural on the continuous part in the first direction (see 112 rejection). 	Regarding claim 2, Simonian teaches the connector according to claim 1, wherein the tongue-shaped piece portion is disposed outside the sealing member in the second direction (see fig. 2). 	Regarding claim 3, Simonian teaches the connector according to claim 1, wherein a thickness of the tongue-shaped piece portion in the second direction on a side of the continuous part is thicker than a thickness of the tongue-shaped piece portion on a distal end side in the third direction (see fig. 2). 	Regarding claim 4, Simonian teaches the connector according to claim 3, wherein the tongue-shaped piece portion includes: 
a rib disposed on a portion of the tongue-shaped piece portion on the side of the continuous part, configured to make the portion of the tongue-shaped piece portion on the side of the continuous part thicker than a portion of the tongue-shaped piece portion on the distal end side in the third direction 
the rib is respectively disposed on a thickness of the tongue-shaped piece portion in the second direction on a side of the continuous part is thicker than a thickness of the tongue-shaped piece portion on a distal end side in the third direction (see fig. 1A). 	Regarding claim 6, see rejection of claims 4, 5. 	Regarding claims 7-12, Simonian teaches the connector according to claims 1-6, respectively, wherein a portion of the tongue-shaped piece portion on a side of the continuous part is longer than a width of the tongue-shaped piece portion on a distal end side in the third direction with respect to a width in the first direction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simonian in view of Ueda et al. (2015/0239250).
 	Regarding claim 14, Simonian teaches the connector, described in claim 1. Connell does not teach and an inkjet head; wherein the fluid is an ink; and at least one of the first member and the second member is a damper, configured to adjust a pressure of the ink supplied to the inkjet head. Ueda teaches this (Ueda, see fig. 3, Note inkjet head 20, which is supplied ink from tank 31 with damper 34 to adjust pressure upon supply of ink to the head 20). It would have been obvious to one of ordinary skill in the art to apply the connector disclosed by Connell to printhead disclosed by Ueda because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Ueda does not go into detail about the construction of its connector section 35/32/4, it would have been obvious to one of skill in the art at the time of invention to look to Connell’s disclosure of a leak-proof connector construction.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853